United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1999
                         ___________________________

                                      Trista Jones

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

      RK Enterprises of Blytheville, Inc.; Jahid Rahman; Mahmuda Rahman

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                           Submitted: December 22, 2016
                            Filed: December 28, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      In this appeal following a remand, see Trista Jones v. RK Enterprises of
Blytheville, Inc., 632 Fed. Appx. 306 (8th Cir. 2016) (unpublished per curiam), Trista
Jones appeals from an order of the district court1 granting a reduced award of
attorney’s fees. We conclude the district court properly determined the attorney’s fee
award in accordance with the lodestar approach and Hensley v. Eckerhart, 461 U.S.
424, 433-34 (1983). We also conclude the court was within its discretion in reducing
the award based on the limited success achieved. See H.J. Inc. v. Flygt Corp., 925
F.2d 257, 260-61 (8th Cir. 1991). Finally, Jones is not entitled to fees for this appeal
as she is not a prevailing party. Cf. 8th Cir. R. 47C.

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.

                                          -2-